DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	1.	The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

	2.	Claims 1-12 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by De Mondt et al. (US 2016/0193857).
The applied reference has a common Inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	De Mondt discloses a method for manufacturing decorative surfaces includes the steps of inkjet printing a color pattern with one or more aqueous inkjet inks including a polyurethane based latex binder; impregnating a paper substrate with a thermosetting resin; and heat pressing the thermosetting resin impregnated paper substrate carrying the inkjet printed color pattern into a decorative surface (see Abstract). The decorative panel, comprises a core layer 31, a decorative layer 34, and a protective layer 35 (see Fig. 3; paragraph 0023). The decorative layer and the protective layer comprise a paper substrate (see paragraph 0163). The paper is impregnated with a thermosetting resin and printed with a color pattern (see paragraph 0164). The protective layer is transparent or translucent (see paragraph 0170). The thermosetting resin may be melamine-formaldehyde (see paragraph 0174). The paper may also be impregnated with a mixture of melamine-formaldehyde and polyurethane (see paragraph 0185). The decorative surface is formed by a) printing a color pattern on a paper substrate; b) impregnating the printed paper substrate with a thermosetting resin; and c) heat pressing the impregnated paper into a decorative surface (see paragraph 0039-0041). The impregnated paper with the printed color pattern is heat pressed between the protective layer and the core layer (see paragraphs 0047 and 0054).  The embossment is provided by an embossing press (see paragraph 0056). 

	3.	Claims 1-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Windmoller (US 2014/0255659).
	Windmoller discloses an elastic floor covering 10, comprising a wear layer 12, a décor layer 14, a soft core 18, and a backside layer 20; wherein the wear layer 12 is made of a polyurethane from an aliphatic polyol, and the décor layer 14 is made of a cellulose paper impregnated with polyurethane (see Abstract; Fig. 1; paragraph 0031-0032). The wear layer is transparent (see paragraph 0001, 0031), reading on the transparent synthetic material layer of the claimed invention. The décor layer 14 may have an area printed with a décor on its upper side (see paragraph 0034), reading on the paper sheet in claim 1. The core layer would read on the substrate in claim 1. Windmoller discloses that the floor covering is formed by a method comprising a first process to form an upper laminate and a second process to form the core and backside layer, and joining the upper laminate to the core. The first process comprises a) applying a layer of polyurethane to a first support web for forming the wear layer 12; b) applying a cellulose paper web for forming the décor layer 14 to the wear layer; c) applying a glass fiber mat web 16 to the cellulose paper web; d) impregnating the cellulose paper and the glass fiber mat with polyurethane; and removing the first support web and tempering the upper laminate (see Fig. 2; paragraphs 0019-0023, 0025, 0047-0050). The method further comprises a second process of applying a layer of polyurethane produced from a biogenic aromatic polyol to a surface structured second support web for forming the backside layer and a core; applying a covering adhesive to the core; gluing the upper laminate to the core (see paragraph 0024, 0026-0027, 0051-0054).

	4.	Claims 1-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by O’Dell et al. (US Pat. 5,344,704).
	Regarding claims 1, 5-6, and 9-11, O’Dell discloses a decorative laminate, comprising a transparent protective coating over a décor sheet (see col. 2, ln. 35-44). The décor and overlay sheets are impregnated with pre-cured thermoset resin particles such as a melamine resin, a polyurethane, or a mixture thereof (see col. 3, ln. 41-61). The decorative laminate also comprises a plurality of core sheets made of phenolic impregnated paper (see col. 4, ln. 10-26). O’Dell discloses that the protective coating can be applied to the décor sheet by a transfer process (see col. 5, ln. 3-9). In this process, the coating composition is applied to a transfer substrate, dried, and applied on a fully or partly saturated décor sheet or on a substrate. The layers are subjected to heat and pressure to form a laminate; and upon completion of the lamination process, the transfer substrate is peeled away, thereby transferring the protective coating to the upper surface of the décor sheet or substrate (see col. 8, ln. 21-35). O’Dell discloses that the laminate is made by stacking the core layers on a pressing plate die with the protective layer-coated décor sheet thereover, and the assembly is subjected to heat and pressure between two pressing plate dies to form the decorative laminate (see col. 4, ln. 10-26).

	5.	Claims 1-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sandman (US Pat. 4,654,099).
	Sandman discloses a laminated sheet, comprising (i) a core, (ii) a decorative sheet, and (iii) a sheet of a thermoplastic material such as polyurethane (see col. 2, ln. 3-14). The assembly of the laminated sheet is releasably hot pressed and cured at high temperatures (see col. 2, ln. 15-32). The decorative sheet may be printed in a desired pattern and is impregnated with a thermosetting resin, preferably melamine (see col. 3, ln. 40-54). The thermoplastic material is a thermoplastic urethane elastomer and transparent (see col. 6, ln. 34-37; col. 7, ln. 17-25; claim 10). Sandman discloses that a non-stick platen in the mold can be used to releasably hot press and cure the assembly with a non-stick release sheet at least covers the surface of the thermoplastic sheet (see col. 5, ln. 39-46). The release paper or platen may be textured to form an embossed surface on the thermoplastic sheet (see col. 6, ln. 29-35).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787